Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 7, 2018

                                     No. 04-17-00552-CV

                                       Ernest BUSTOS,
                                          Appellants

                                               v.

           BEXAR APPRAISAL DISTRICT & Bexar Appraisal Review Board,
                               Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CI14592
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER

      Appellees’ unopposed motion for extension of time to file their brief is granted.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court